Title: John Adams to William Stephens Smith, 22 May 1799
From: Adams, John
To: Smith, William Stephens


          
            Sir
            Quincy May 22d 1799
          
          I have received your letter of the 16th & the bundle of papers inclosed with a great deal of pain. The thing has not a good appearance. Mr. Shieflin had better have addressed his letter & papers to

me than to you who are not the Secretary of War. You are suspected & have been accused of improper speculations in the neighborhood of Detroit & in connection with characters whose friendship does you no honor. These Indian pretensions are suspected to have been excited by you and your associates.
          I send you back all the papers. If you will take upon yourself to send them to the Secretary at War, you may, I will not. If you desire the command of Detroit you must sollicit it of the Secretary at War, the commander in chief of the army or Major Gen. Hamilton. I will not interfere with the discipline & order of the army because you are my son in law
          I am with usual affection yours.
        